Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2020

                                      No. 04-20-00459-CV

                                      Nicholas MARTINI,
                                           Appellant

                                                v.

                                 Carla HILEMAN-MARTINI,
                                          Appellee

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 18-09-58710-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER

  Appellee, Carla Rae Hileman, has filed a notice stating she is in bankruptcy. The notice
complies with Rule 8 of the Texas Rules of Appellate Procedure. Accordingly, this appeal and
all time periods are STAYED from the date the bankruptcy petition was filed on September 21,
2020. See TEX. R. APP. P. 8.2.

         It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2020.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court